BARHAM, Justice
(concurring in the result.)
While I agree with the result reached by the majority, I reject the reasoning and the considerable dicta in its opinion.
*59The Court of Appeal correctly set forth the factual background necessary for determination of the issues before us. 224 So.2d 138. The French Market Corporation obtained a lease of the French Market properties from the City of New Oreleans and executed a sublease of the properties to the City of New Orleans, retaining the management and operation of them. Ordinance No. 15,701 C.C.S., which authorized the lease to the French Market Corporation and was made a part of that lease, specifically provided that the French Market Corporation could sublease the French Market properties only with the approval of the city. In fact, the sublease from the corporation to the city contained the approval of the city for the corporation to execute that sublease. Either one of two propositions must prevail. Since the corporation has sublet the French Market properties to the City of New Orleans and retained unto itself only the management and operation of the properties and the collection of rentals, the only party which can further sublease French Market properties would be the City of New Orleans, However, if it be argued that the French Market Corporation, although it has sublet the properties, may initiate activities for subleasing particular pieces of property, the corporation would still be confronted with the necessity of obtaining approval from the city. Therefore, under any analysis of the arrangement between the City of New Orleans and the French Market Corporation, it is the city through its duly elected mayor and council which must approve and authorize any sublease of French Market properties. It is my opinion that only the city can execute a valid sublease.
Plaintiff’s petition seeks to mandamus the French Market Corporation to execute a lease in his favor. Mandamus will not lie against this defendant, for the leasing or subleasing of these properties is not a ministerial act controlled by that corporation, its board, or its officers. Mandamus is not sought against the City of New Orleans.
Of course plaintiff is not entitled to injunctive relief. The leasing and subleasing of the French Market properties are not controlled by Ordinance No. 2500 M.C.S. as amended because of the special ordinances and acts affecting them, and month-to-month leases or subleases for periods of less than a year are not prohibited. There is no basis or authority for injunction to issue in plaintiff’s favor against the present occupancy and operation of the Cafe du Monde.
I believe the reasons I have given and those views stated by the Court of Appeal which are not inimical thereto are the correct reasons for dismissal of plaintiff’s suit. This court should not reach the issue of whether one bid or another bid for lease, one party or another party seeking a lease, should be accorded favor by the City of *61New .Orleans. The majority has in obiter dictum made a broad and sweeping discussion of issues not necessary to a determination of the case, and in fact has invaded the province of the city council. My concurrence strongly suggests that the city council act in its own independent fashion for a determination of the propriety of subletting these French Market properties for the benefit of the City of New Orleans.